Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00243-CR

                                      Frank Deon PHILLIPS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015CR9117
                               Honorable Pat Priest, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Jason Pulliam, Justice

Delivered and Filed: June 1, 2016

DISMISSED

           On April 29, 2016, this court issued an order stating this appeal would be dismissed

pursuant to Rule 25.2(d) unless an amended trial court certification that shows appellant has the

right of appeal was made part of the appellate record by May 29, 2016. See TEX. R. APP. P. 25.2(d),

37.1; see also Daniels v. State, 110 S.W.3d 174, 175-76 (Tex. App.—San Antonio 2003, order).

Appellant did not file an amended certification. The clerk’s record does not contain a certification

that shows the defendant has the right of appeal; to the contrary, the trial court certification in the

record states “this criminal case is a plea-bargain case, and the defendant has NO right of appeal.”
                                                                                   04-16-00243-CR


The clerk’s record contains a written plea bargain, and the punishment assessed did not exceed the

punishment recommended by the prosecutor and agreed to by the defendant; therefore, the clerk’s

record supports the trial court’s certification that defendant has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 25.2(d).


                                                 PER CURIAM

DO NOT PUBLISH




                                               -2-